eo Oo SND A FP WY NO =

BO NYO NO NY DN KN BD NO DR wm wm wee a i hee
Pe THD NH BP WO NY K& CO BO FHA DH Wn SP WW NY KF CS

 

 

Case 3:19-mj-05184-TLF Document 6 Filed 09/25/19 Page 1 of 3

 

wowearcstemten PILED

aewennee LODGED _ Judge Theresa L. Fricke
RECEIVED

SEP 25 2019

CLERK US DISTRICT COURT
WESTERN DISTRICT Gr WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. MJ19-5184
Plaintiff, MOTION FOR DETENTION ORDER
Vv.
DONALD LEE SCHNACKER,
Defendant.

 

 

The United States moves for pretrial detention of the Defendant, pursuant to
18 U.S.C. § 3142(e) and (f).
1. Eligibility of Case. This case is eligible for a detention order because this
case involves (check all that apply):
X_ Crime of violence (18 U.S.C. § 3156)

Crime of Terrorism (18 U.S.C. § 2332b(g)(5)(B)) with a maximum
sentence of ten years or more

Crime with a maximum sentence of life imprisonment or death
Drug offense with a maximum sentence of ten years or more

Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed

Motion for Detention/Donald Lee Schnacker -- 1 UNITED STATES ATTORNEY
. 120] PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

o eo NN KN OH eR WD Nm

NN NY BY DWN HD BD DO He me i an a
CWA AR HH S& SF CH RDAAR BH Ss

 

 

Case 3:19-mj-05184-TLF Document 6 Filed 09/25/19 Page Noes

2.

Felony offense involving a minor victim other than a crime of violence
Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.

§ 921), or any other dangerous weapon

Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. § 2250)

Serious risk the defendant will flee

Serious risk of obstruction of justice, including intimidation of a

prospective witness or juror

Reason for Detention. The Court should detain defendant because there are _

no conditions of release which will reasonably assure (check one or both):

xX
x

3.

Defendant's appearance as required
Safety of any other person and the community

Rebuttable Presumption. The United States will invoke the rebuttable

 

presumption against defendant under § 3142(e). The presumption applies because:

Probable cause to believe defendant committed offense within five years of
release following conviction for a “qualifying offense” committed while on
pretrial release

Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more

Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C.§§ 924(c), 956 (conspiracy to murder or
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism)

Probable cause to believe defendant committed an offense involving a

xX
victim under the age of 18 under 18 U.S.C. §§ 1591, 2241, 2242,
2244(a)(1), 2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3),
2252A(a)(1) through 2252A(a)(4), 2260, 2421, 2422, 2423 or 2425
Motion for Detention/Donald Lee Schnacker - 2 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
 

So ee ND HH BP WW HPO

NO wpo WN NH NY HN NO NV NO  §— HS HF Fe FF S| OS Se SS
Oo NA NH WN FP W NY KH CO OO CB NDT HR A FB WO NH KK CO

 

 

Case 3:19-mj-05184-TLF Document 6 Filed 09/25/19 Page 3 of 3

4. Time for Detention Hearing. The United States requests the Court conduct

the detention hearing:

_X At the initial appearance
After continuance of 3 days

5. Other matters.

DATED this 25" day of September, 2019.

Motion for Detention/Donald Lee Schnacker - 3

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

 

& GELICA WILLIAMS

Assistant United States Attorney

1201 Pacific Avenue, Suite 700
Tacoma, Washington 98402

Phone: (253) 428-3800

Fax: (253) 428-3826

E-mail: Angelica. Williams@usdoj.gov

"UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
